PER CURIAM.
The defendant, Eugene Gruenwald, appeals his conviction for burglary of a dwelling and two counts of grand theft of property from a person over the age of 65. We find no error as to the burglary conviction, but we conclude that the age of the victim was not a proper basis for an enhancement of the theft charges. Section 812.0145, Florida Statutes reclassifies the penalties for theft if the victim is over the age of 65, but, as the state concedes, this statute does not apply in the present case because it took effect after the date of the defendant’s offenses. For these reasons, we remand for the preparation of a new score-sheet and for resentencing on all three charges. We reject without discussion the defendant’s remaining arguments.
Affirmed in part and reversed in part and remanded.
ALLEN, VAN NORTWICK and PADOVANO, JJ., concur.